Citation Nr: 0515626	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  93-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's mother




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.  The veteran died on November [redacted], 1989.  The appellant 
is the veteran's widow.

The instant appeal arose from a November 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Boston, Massachusetts, which denied a claim for 
service connection for the cause of the veteran's death.  In 
May 1991, the appellant and the veteran's mother testified at 
a personal hearing at the RO; in July 1991, the hearing 
officer issued a decision which confirmed the denial of the 
benefit sought.  This decision was continued by a rating 
action issued in April 1992.  In August 1995, the Board of 
Veterans' Appeals (Board) remanded this case for additional 
evidentiary development, which was followed by a September 
1996 rating action which denied the issue.  In September 
1997, the Board issued a decision which denied the benefit 
sought.

The appellant appealed the Board's September 1997 decision to 
the United States Court of Appeals for Veteran's Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999)(hereinafter "the Court").  On June 24, 
1999, the Court rendered a decision which reversed the 
Board's decision and returned the case to the Board for 
development consistent with its opinion.  A copy of the 
Court's decision has been included in the claims file.

In May 2000, the Board remanded this case for additional 
development.  In December 2001, the Board issued a decision 
which denied entitlement to the requested benefit.

The appellant appealed the December 2001 decision to the 
Court.  In January 2003, a Joint Motion for Remand was 
issued, which requested that the case be remanded to the 
Board for further development.  On February 6, 2003, the 
Court issued a decision which vacated the December 2001 Board 
decision and which returned the case to the Board for 
additional development consistent with its Order.  A copy of 
the Joint Motion and the Court Order have been included in 
the claims file.  In July 2003, the Board remanded this case 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The January 2003 Joint Motion for Remand noted that the Board 
has an obligation to make additional attempts to obtain a 
complete copy of the veteran's DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation.  38 U.S.C.A. 
§ 5203A (West 2002).  It was also noted that the Board had 
not complied with the Court's June 1999 decision in that a 
dose assessment had not been rendered regarding the veteran's 
exposure to radiation under 38 C.F.R. § 3.311.  Stegall v. 
West, 11 Vet. App. 268 (1998) (which confers on a claimant, 
as a matter of law, the right to compliance with remand 
orders).

The Board notes that the RO requested "a complete Record of 
Occupational Exposure to Ionizing Radiation" from the Naval 
Dosimetry Center in December 2003 and again in August 2004 
and that the Naval Dosimetry Center responded with letters 
dated in January and September 2004 that revealed no further 
information with regard to the veteran's exposure to ionizing 
radiation.  As the December 2003 and August 2004 requests 
incorrectly listed chronic lymphocytic leukemia as the 
veteran's illness, and as the requests did not specifically 
ask for a complete copy of the DD Form 1141, the Board finds 
that another attempt to develop the requested evidence is 
warranted.

With regard to the dose assessment, it appears that the 
claims folders were incorrectly routed first to the RO and 
then to the Board instead of to the Under Secretary for 
Health.  As a result, no dose estimate has yet been prepared 
by the Under Secretary for Health.  The Board regrets the 
delay caused by this administrative error.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Contact the Navy Environmental Health 
Center Detachment, Naval Dosimetry 
Center, Bethesda, Maryland 20889-5614, 
and request that they provide a complete 
copy of the veteran's DD Form 1141 
(Record of Occupational Exposure to 
Ionizing Radiation).  To the extent that 
the veteran's illness is mentioned, it 
should be listed as acute lymphocytic 
leukemia.  Further, the search should be 
made under both of the veteran's names, 
including the name he used in service and 
the name he was using at the time of his 
death.

2.  Once this information is received, 
all pertinent records referable to the 
veteran's radiation dose in service 
should be forwarded to the Under 
Secretary for Health for the preparation 
of a dose estimate.

3.  If and only if, after such dose 
estimate is obtained, it is determined 
that the veteran was exposed to 
radiation, the case must be referred to 
the Under Secretary for Benefits for 
further consideration.

4.  Following completion of the above, the RO 
should review the appellant's claim, and 
determine whether service connection for the 
cause of the veteran's death can now be 
granted.  If the decision remains adverse to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which to 
respond thereto.  The case should then be 
returned to the Board for appellate 
consideration, as warranted.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



